 
 
I 
108th CONGRESS 2d Session 
H. R. 4852 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Cox (for himself, Ms. Dunn, Mr. Camp, Mr. Shadegg, Mr. Thornberry, and Mr. Gibbons) introduced the following bill; which was referred to the Select Committee on Homeland Security, and in addition to the Committees on Science, Transportation and Infrastructure, Energy and Commerce, the Judiciary, Government Reform, Agriculture, and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize appropriations for the Department of Homeland Security for fiscal year 2005, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Department of Homeland Security Authorization Act for Fiscal Year 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Information collection, analysis, and dissemination 
Sec. 101. Information collection requirements and priorities 
Sec. 102. Access to information 
Sec. 103. Homeland Security Advisory System 
Sec. 104. Homeland security information sharing 
Sec. 105. IAIP personnel recruitment 
Sec. 106. Participation of the Department in the Terrorist Threat Integration Center 
Title II—Cybersecurity 
Sec. 201. Cybersecurity defined 
Sec. 202. Assistant Secretary for Cybersecurity 
Title III—Science and Technology 
Sec. 301. Homeland Security Institute extension 
Sec. 302. Special access programs 
Sec. 303. Homeland Security Science and Technology Advisory Committee 
Sec. 304. Additional budget-related submissions 
Sec. 305. Technology-related solicitations, contracts, and grants 
Sec. 306. Homeland security science investment 
Sec. 307. Cybersecurity training programs and equipment 
Sec. 308. Joint development of counterterrorism and homeland security technologies, products, and services 
Sec. 309. Geospatial information 
Sec. 310. Interoperable communications 
Sec. 311. Technology development and transfer 
Title IV—Critical Infrastructure Protection 
Sec. 401. Liberty Shield Award for Innovation and Excellence in Critical Infrastructure Protection 
Sec. 402. Sense of Congress regarding private sector participation in the Homeland Security Operations Center 
Sec. 403. Treatment of global positioning system as critical infrastructure 
Sec. 404. Coordination of critical infrastructure grants 
Sec. 405. Critical infrastructure protection awareness 
Title V—Emergency Preparedness and Response 
Sec. 501. Terrorism exercise program requirements 
Sec. 502. Grant award notification and distribution 
Sec. 503. Mutual aid program 
Sec. 504. National preparedness goal 
Sec. 505. Clarification of responsibility for interoperative communications 
Sec. 506. National biodefense strategy 
Sec. 507. National strategy to mitigate the radiological and nuclear threat 
Title VI—Security enforcement and investigations 
Sec. 601. Plan for enhanced coordination and interoperability of maritime and airborne homeland security assets 
Sec. 602. Access to border and transportation security information 
Sec. 603. Combined enrollment centers for expedited inspection programs 
Sec. 604. Expedited inspection program use at multiple ports of entry 
Title VII—Departmental Management and operations 
Sec. 701. Assignment of management responsibilities to Deputy Secretary; establishment of additional officer 
Sec. 702. Additional budget-related submission 
Sec. 703. Congressional notification requirements 
Title VIII—Technical Corrections and Miscellaneous Provisions 
Sec. 801. Technical correction relating to definition of critical infrastructure information 
Sec. 802. Clarification of pay level for Director of Bureau of Citizenship and Immigration Services 
Sec. 803. Director of United States Secret Service 
Sec. 804. Technical correction renaming the National Imagery and Mapping Agency 
Sec. 805. No effect on authority of Inspector General 
Title IX—Authorization of appropriations 
Sec. 901. Department of Homeland Security 
Sec. 902. Departmental management and operations 
Sec. 903. Information analysis and infrastructure protection 
Sec. 904. Science and technology 
Sec. 905. Security enforcement and investigations 
Sec. 906. Emergency preparedness and response 
IInformation collection, analysis, and dissemination 
101.Information collection requirements and priorities 
(a)In generalSection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended— 
(1)by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively; and 
(2)by inserting after subsection (d) the following new subsection (e): 
 
(e)Participation in foreign collection requirements and Management processesThe Secretary shall be a member of any Federal Government interagency board, established by executive order or any other binding interagency directive, that is responsible for establishing foreign collection information requirements and priorities for estimative analysis.. 
(b)Homeland Security Information Requirements Board 
(1)In generalTitle I of such Act (6 U.S.C. 111 et seq.) is amended by adding at the end the following new section: 
 
104.Homeland Security Information Requirements Board 
(a)Establishment of BoardThere is established an interagency Homeland Security Information Requirements Board (hereinafter in this section referred to as the Information Requirements Board). 
(b)MembershipThe following officials are members of the Information Requirements Board: 
(1)The Secretary of Homeland Security, who shall serve as the chairman of the Information Requirements Board. 
(2)The Attorney General. 
(3)The Secretary of Commerce. 
(4)The Secretary of the Treasury. 
(5)The Secretary of Defense. 
(6)The Secretary of Energy. 
(7)The Secretary of State. 
(8)The Director of Central Intelligence. 
(9)The Director of the Federal Bureau of Investigation. 
(10)The Director of the Terrorist Threat Integration Center or any successor entity. 
(11)The Chief Privacy Officer of the Department of Homeland Security. 
(c)Functions 
(1)Oversight of homeland security requirementsThe Information Requirements Board shall oversee the process for establishing homeland security requirements and collection management for all terrorism-related information and all other homeland security information (as defined in section 892(g)) collected within the United States. 
(2)Determination of collection prioritiesThe Information Requirements Board shall— 
(A)determine the domestic information collection requirements for information relevant to the homeland security mission; and 
(B)prioritize the collection and use of such information. 
(3)Coordination of collection requirements and Management activities 
(A)Coordination with counterpart agenciesThe Chairman shall ensure that the Information Requirements Board carries out its activities in a manner that is fully coordinated with Board’s counterpart entities. 
(B)Participation of counterpart entitiesThe Chairman and the Director of Central Intelligence shall ensure that each counterpart entity— 
(i)has at least one representative on the Information Requirement Board and on every sub-component of the Board; and 
(ii)meets jointly with the Information Requirements Board (and, as appropriate, with any sub-component of the Board) as often as the Chairman and the Director of Central Intelligence determine appropriate. 
(C)Counterpart entity definedIn this section, the term counterpart entity means an entity of the Federal Government that is responsible for foreign intelligence collection requirements and management, including the Office of the Deputy Director of Central Intelligence for Community Management and senior collection managers of each of the agencies under the National Foreign Intelligence Program (as defined in section 3(6) of the National Security Act of 1947 (50 U.S.C. 401a(6)). 
(d)Meetings 
(1)In generalThe Information Requirements Board shall meet regularly at such times and places as its Chairman may direct. 
(2)Invited representativesThe chairman may invite representatives of Federal agencies not specified in subsection (b) to attend meetings of the Information Requirements Board.. 
(2)Clerical amendmentThe table of contents of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 103 the following new item: 
 
 
Sec. 104. Homeland Security Information Requirements Board. 
102.Access to information 
(a)Improvements to secure communications and information technology infrastructureParagraph (14) of section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by striking in furtherance of the responsibilities under this section, and to disseminate information acquired and analyzed by the Department, as appropriate and inserting with maximum flexibility and speed, in furtherance of the responsibilities under this section, and to ensure the simultaneous dissemination of such data and information to all appropriate personnel. 
(b)Improvement in access to information by Department personnelSubsection (a) of section 202 of such Act (6 U.S.C. 122) is amended by adding at the end the following new paragraph: 
 
(3)UtilizationSubject to the requirements of section 201(d)(12), the Secretary may provide access to any of the information and materials described in this subsection to any personnel of the Department that the Secretary determines requires such access to discharge duties assigned to such personnel.. 
(c)Establishment of procedures for automatic and immediate transfer of information to the DepartmentSubsection (b) of such section is amended— 
(1)by striking and at the end of paragraph (1); 
(2)by striking the period at the end of paragraph (2) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(3)the Secretary, in consultation with the appropriate Federal Government officials, shall identify and put into place systems, protocols, and procedures to ensure that appropriate personnel of the Department are provided access to such information automatically and immediately.. 
(d)Effect of provision of information to the Terrorist Threat Integration CenterSubsection (d) of such section is amended by adding at the end the following new paragraph: 
 
(3)Obligation to share informationExcept as otherwise directed by the President or with the specific written agreement of the Secretary, no Federal agency or official shall be deemed to have discharged any obligation to share any information, report, assessment, or other material, including unevaluated intelligence information, with the Department solely by virtue of having provided that information, report, assessment, or other material to the Terrorist Threat Integration Center or to any entity that succeeds to any of the functions of the Terrorist Threat Integration Center.. 
103.Homeland Security Advisory System 
(a)Coordination of advisoriesSection 201(d)(7) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(7)) is amended— 
(1)by striking and after the semicolon at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and 
(3)by adding at the end the following: 
 
(C)except as otherwise directed by the President, coordinating the issuance of homeland security advisories, warnings, and advice from other Federal agencies to State and local government agencies and authorities, the private sector, other entities, and the public.. 
(b)Use of Homeland Security Advisory System 
(1)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
203.Use of Homeland Security Advisory System 
(a)Public advisoriesIf the Secretary concludes that credible information indicates a potential terrorist threat to the United States that is not or cannot, on the basis of the information available, be limited to one or more States, regions, localities, facilities, sites, elements of the population, critical infrastructure sectors, or public or private sector activities or events, the Secretary shall, as appropriate— 
(1)use the Homeland Security Advisory System administered under section 201(d)(7) to inform the public of the existence and nature of the threat and to convey information about the risk it poses to the population and territory of the United States; 
(2)provide specific unclassified warning information and advice about appropriate protective measures and countermeasures pursuant to section 201(d)(7)(B), to State and local government agencies and authorities, the private sector, other entities, and the public; and 
(3)provide specific classified warning information and advice about appropriate protective measures and countermeasures pursuant to section 201(d)(7)(B) to State and local government officials and individuals in the private sector, who— 
(A)have the appropriate security clearance; and 
(B)in the Secretary’s judgment, need to have access to such information and advice in order to discharge their homeland security-related functions. 
(b)Limited advisoriesIf the Secretary concludes that credible information indicates a potential terrorist threat to one or more particular States, regions, localities, facilities, sites, elements of the population, critical infrastructure sectors, public or private sector activities or events, or any combination of the foregoing, the Secretary— 
(1)shall, as appropriate, inform officials of the affected entities and provide specific warning information and advice about protective measures and countermeasures to those officials pursuant to section 201(d)(7)(B); and 
(2)may, in the Secretary’s discretion, issue a public advisory relating to such threat.. 
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 202 the following: 
 
 
Sec. 203. Use of Homeland Security Advisory System. 
104.Homeland security information sharing 
(a)Administration of the homeland security information networkSection 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)) is amended by adding at the end the following new paragraph: 
 
(20)To administer the homeland security information network, including— 
(A)exercising primary responsibility for creating a secure nationwide real-time homeland security information sharing network for Federal, State, and local government agencies and authorities, the private sector, and other governmental and private entities involved in receiving, analyzing, and distributing information related to threats to homeland security; and 
(B)ensuring that the information sharing systems, developed in connection with the network created under subparagraph (A), utilize and are compatible with, to the greatest extent practicable, Federal, State, and local government and private sector antiterrorism systems and protocols that have been or are being developed.. 
(b)Coordination of dissemination of information to non-Federal entities 
(1)In generalSection 892 of such Act (6 U.S.C. 482) is amended— 
(A)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(B)by inserting after subsection (e) the following new subsection (f): 
 
(f)Requirement for coordination of dissemination of information to non-Federal entities 
(1)In generalExcept as otherwise directed by the President or with the specific written agreement of the Secretary, no element of the intelligence community nor any department, agency, or other entity having Federal law enforcement responsibilities, nor any partnership or joint venture consisting wholly or in part of such entities, shall disseminate its analytic products or conclusions related to threats to homeland security to State, local, or private sector officials without the prior approval of the Secretary, except that the head of such an element, department, agency, or other entity may disseminate an analytic product or conclusion without the Secretary's approval— 
(A)when and to the extent that exigent circumstances require that a specific analytic product or conclusion be disseminated in order to prevent, preempt, or disrupt an imminent threat of death or serious bodily injury or significant damage to United States persons, infrastructure or other interests; or 
(B)when it is necessary to share an analytic product or conclusion with Federal, State, and local law enforcement officials relating to a law enforcement activity, if— 
(i)the Department is provided, as soon as feasible, notice of the potential of such a communication and is, to the extent practicable, included in the development of such communication through the Department's liaison at the headquarters of the Federal Bureau of Investigation; and 
(ii)the Secretary must approve any further dissemination of such analytic product or conclusion to non-law enforcement State and local officials, the private sector, or the public. 
(2)When an analytic product or conclusion is disseminated pursuant to paragraph (1)(A), the Secretary and the appropriate entities or officials in other United States Government agencies shall be notified immediately of that dissemination.. 
(2)DefinitionSubsection (g) of such section (as redesignated by paragraph (1)(A)) is amended by adding at the end the following new paragraph: 
 
(5)Analytic product or conclusionThe term analytic product or conclusion means any product of the analysis of one or more pieces of homeland security information in which inferences have been drawn from such information to arrive at a determination about a fact (including a potential threat) that was not explicit or apparent on the face of the information itself, but does not include mere summaries of homeland security information.. 
105.IAIP personnel recruitment 
(a)In generalChapter 97 of title 5, United States Code, is amended by adding after section 9701 the following: 
 
9702.Recruitment bonuses 
(a)In generalNotwithstanding any provision of chapter 57, the Secretary of Homeland Security, acting through the Under Secretary for Information Analysis and Infrastructure Protection, may pay a bonus to an individual in order to recruit such individual for a position that— 
(1)is within the Directorate for Information Analysis and Infrastructure Protection; and 
(2)would otherwise be difficult to fill in the absence of such a bonus. 
(b)Bonus amount 
(1)In generalThe amount of a bonus under this section shall be determined under regulations of the Secretary of Homeland Security, but may not exceed 50 percent of the annual rate of basic pay of the position involved. 
(2)Form of paymentA bonus under this section shall be paid in the form of a lump-sum payment and shall not be considered to be part of basic pay. 
(3)Computation ruleFor purposes of paragraph (1), the annual rate of basic pay of a position does not include any comparability payment under section 5304 or any similar authority. 
(c)Service agreementsPayment of a bonus under this section shall be contingent upon the employee entering into a written service agreement with the Department of Homeland Security. The agreement shall include— 
(1)the period of service the individual shall be required to complete in return for the bonus; and 
(2)the conditions under which the agreement may be terminated before the agreed-upon service period has been completed, and the effect of the termination. 
(d)EligibilityA bonus under this section may not be paid to recruit an individual for— 
(1)a position to which an individual is appointed by the President, by and with the advice and consent of the Senate; 
(2)a position in the Senior Executive Service as a noncareer appointee (as defined in section 3132(a)); or 
(3)a position which has been excepted from the competitive service by reason of its confidential, policy-determining, policy-making, or policy-advocating character. 
(e)TerminationThe authority to pay bonuses under this section shall terminate on September 30, 2007. 
9703.Reemployed annuitants 
(a)In generalIf an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in a position within the Department of Homeland Security, the annuitant’s annuity shall continue. An annuitant so reemployed shall not be considered an employee for the purposes of chapter 83 or 84. 
(b)ApplicabilityThis section shall apply— 
(1)during the 3-year period beginning on the date of the enactment of this section, to annuitants holding positions within the Directorate for Information Analysis and Infrastructure Protection; and 
(2)after the end of the 3-year period described in paragraph (1), to annuitants holding positions within such directorate or other parts of the Department of Homeland Security as the Secretary of Homeland Security may designate. 
(c)DefinitionFor purposes of this section, the term annuitant has the meaning given such term under section 8331 or 8401, whichever is appropriate. 
9704.RegulationsThe Secretary of Homeland Security, in consultation with the Director of the Office of Personnel Management, may prescribe any regulations necessary to carry out section 9702 or 9703.. 
(b)Clerical amendmentThe analysis for chapter 97 of title 5, United States Code, is amended by adding after the item relating to section 9701 the following: 
 
 
9702. Recruitment bonuses 
9703. Reemployed annuitants 
9704. Regulations. 
106.Participation of the Department in the Terrorist Threat Integration Center 
(a)Assignment of personnelSection 201(e) of the Homeland Security Act of 2002 (6 U.S.C. 121(e)) is amended by adding at the end the following new paragraph: 
 
(4)Assignment of personnel to tticPersonnel of the Department may be assigned to the Terrorist Threat Integration Center (or any successor entity) only for the purpose of performing analytic functions and related duties.. 
(b)Report on participation in Terrorist Threat Integration Center 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to each appropriate congressional committee an unclassified report that describes in detail the nature and scope of the participation of the Department of Homeland Security in, and interaction with, the Terrorist Threat Integration Center. 
(2)ContentsThe report required by paragraph (1) shall include the following information: 
(A)The total funding that has been provided by the Department to the Center and the cost of any personnel, services, or materials the Department has provided to the Center. 
(B)The number, expertise, and employing component of Department personnel assigned to the Center. 
(C)Any non-Department regulation, policy or directive that governs the qualifications, job performance, or conduct of Department personnel assigned to the Center. 
(D)A description of all analytic products originated by the Center that are routinely disseminated to the Department, including the entities or officials within the Department that routinely receive such products, and the means by which such products are disseminated. 
(E)A description of how each analytic product provided to the Department by the Center is utilized by the Department, including a specification of which, if any, such products the Department routinely disseminates to State, local, or private sector officials. 
(3)Form of submissionThe report required by this section shall be submitted in unclassified form, but may include a classified annex. 
(4)DefinitionsIn this subsection: 
(A)SecretaryThe term Secretary means the Secretary of Homeland Security. 
(B)Appropriate congressional committeesThe term appropriate congressional committee has the meaning given that term in section 2(2) of the Homeland Security Act of 2002 (6 U.S.C. 101(2)). 
(C)CenterThe term Center means the Terrorist Threat Integration Center. 
IICybersecurity 
201.Cybersecurity defined 
(a)Paperwork reduction ActSection 3502 of title 44, United States Code, is amended by striking and after the semicolon at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting ; and, and by adding at the end the following: 
 
(15)(A) the term cybersecurity means the prevention of damage to, the protection of, and the restoration of computers, electronic communications systems, electronic communication services, wire communications, and electronic communications, including information contained therein, to ensure its availability, integrity, authentication, confidentiality, and nonrepudiation; and 
(B)in this paragraph— 
(i)each of the terms damage and computer has the meaning that term has in section 1030 of title 18, United States Code; and 
(ii)each of the terms electronic communications system, electronic communication service, wire communication, and electronic communication has the meaning that term has in section 2510 of title 18, United States Code.. 
(b)Homeland Security Act of 2002Section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101) is amended by adding at the end the following: 
 
(17) 
(A)The term cybersecurity has the meaning given that term in section 3502 of title 44, United States Code, as in effect on the date of the enactment of the Department of Homeland Security Authorization Act for Fiscal Year 2005.. 
202.Assistant Secretary for Cybersecurity 
(a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
203.Assistant Secretary for Cybersecurity 
(a)In generalThere shall be in the Directorate for Information Analysis and Infrastructure Protection a National Cybersecurity Office headed by an Assistant Secretary for Cybersecurity (in this section referred to as the Assistant Secretary), who shall assist the Secretary in promoting cybersecurity for the Nation. 
(b)General authorityThe Assistant Secretary, subject to the direction and control of the Secretary, shall have primary authority within the Department for all cybersecurity-related critical infrastructure protection programs of the Department, including with respect to policy formulation and program management. 
(c)ResponsibilitiesThe responsibilities of the Assistant Secretary shall include the following: 
(1)To establish and manage— 
(A)a national cybersecurity response system that includes the ability to— 
(i)analyze the effect of cybersecurity threat information on national critical infrastructure; and 
(ii)aid in the detection and warning of attacks on, and in the restoration of, cybersecurity infrastructure in the aftermath of such attacks; 
(B)a national cybersecurity threat and vulnerability reduction program that identifies cybersecurity vulnerabilities that would have a national effect on critical infrastructure, performs vulnerability assessments on information technologies, and coordinates the mitigation of such vulnerabilities; 
(C)a national cybersecurity awareness and training program that promotes cybersecurity awareness among the public and the private sectors and promotes cybersecurity training and education programs; 
(D)a government cybersecurity program to coordinate and consult with Federal, State, and local governments to enhance their cybersecurity programs; and 
(E)a national security and international cybersecurity cooperation program to help foster Federal efforts to enhance international cybersecurity awareness and cooperation. 
(2)To coordinate with the private sector on the program under paragraph (1) as appropriate, and to promote cybersecurity information sharing, vulnerability assessment, and threat warning regarding critical infrastructure. 
(3)To coordinate with other directorates and offices within the Department on the cybersecurity aspects of their missions. 
(4)To coordinate with the Under Secretary for Emergency Preparedness and Response to ensure that the National Response Plan developed pursuant to section 502(6) of the Homeland Security Act of 2002 (6 U.S.C. 312(6)) includes appropriate measures for the recovery of the cybersecurity elements of critical infrastructure. 
(5)To develop processes for information sharing with the private sector, consistent with section 214, that— 
(A)promote voluntary cybersecurity best practices, standards, and benchmarks that are responsive to rapid technology changes and to the security needs of critical infrastructure; and 
(B)consider roles of Federal, State, local, and foreign governments and the private sector, including the insurance industry and auditors. 
(6)To coordinate with the Chief Information Officer of the Department in establishing a secure information sharing architecture and information sharing processes, including with respect to the Department’s operation centers. 
(7)To consult with the Electronic Crimes Task Force of the United States Secret Service on private sector outreach and information activities. 
(8)To consult with the Office for Domestic Preparedness to ensure that realistic cybersecurity scenarios are incorporated into tabletop and recovery exercises. 
(9)To consult and coordinate, as appropriate, with other Federal agencies on cybersecurity-related programs, policies, and operations. 
(10)To consult and coordinate within the Department and, where appropriate, with other relevant Federal agencies, on security of digital control systems, such as Supervisory Control and Data Acquisition (SCADA) systems. 
(d)Authority over the National Communications SystemThe Assistant Secretary shall have primary authority within the Department over the National Communications System.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to subtitle A of title II the following: 
 
 
203. Assistant Secretary for Cybersecurity. 
IIIScience and Technology 
301.Homeland Security Institute extensionSection 312(g) of the Homeland Security Act of 2002 (6 U.S.C. 192(g)) is amended to read as follows: 
 
(g)TerminationThe Homeland Security Institute shall terminate 10 years after its establishment.. 
302.Special access programsFor the purposes of carrying out the responsibilities of the Secretary under section 302 of the Homeland Security Act of 2002 (6 U.S.C. 182), the Secretary is authorized to establish and maintain special access programs associated with research, development, test and evaluation, and acquisition of technology or systems. Access to knowledge of such programs shall be strictly limited, and such programs shall be subject to restricted reporting requirements in the manner described in section 119 of title 10, United States Code. Nothing in this section shall be construed to alter or diminish the effect of section 306(a) of the Homeland Security Act of 2002 (6 U.S.C. 186(a)). 
303.Homeland Security Science and Technology Advisory CommitteeSection 311(c)(2) of the Homeland Security Act of 2002 (6 U.S.C. 191(c)(2)) is amended to read as follows: 
 
(2)Original appointmentsThe original members of the Advisory Committee shall be appointed to three classes. One class of six shall have a term of 1 year, one class of seven a term of 2 years, and one class of seven a term of 3 years.. 
304.Additional budget-related submissions 
(a)In generalBeginning in fiscal year 2006, and annually thereafter, the Secretary of Homeland Security shall submit to the Congress budget request information for the Directorate of Science and Technology that includes research portfolio-based budget submissions and estimated funding summaries for each of— 
(1)the Office of Research and Development; 
(2)the Office of Homeland Security Advanced Research Projects Agency; 
(3)the Office of Systems Engineering Development; 
(4)the Office of Plans, Programs, and Budget; and 
(5)such other major Directorate components as the Secretary may establish. 
(b)SubmissionThe Secretary shall submit the information required under subsection (a) at the same time as the submission of the President’s annual budget request to the Congress. 
305.Technology-related solicitations, contracts, and grantsNot later than 60 days after the end of each fiscal year, the Under Secretary for Science and Technology shall transmit to the Congress a summary of the solicitations and resulting contracts and grants awarded by the Directorate of Science and Technology in the past fiscal year, including— 
(1)a description of each solicitation offered, the number of proposals received in response to each solicitation, and the number of proposals selected for funding for each solicitation; 
(2)a description of the process used for proposal selection in each solicitation, including the role of peer review; 
(3)the status of contract funding with respect to each selected proposal; 
(4)a breakdown of the types of organizations receiving funding, such as institutions of higher education, small businesses, private industry, and nonprofit organizations; and 
(5)the number of transactions entered into as authorized under section 831(a)(1) of the Homeland Security Act of 2002 (6 U.S.C. 391(a)(1)) and a description of the benefits of the use of this authority by the Directorate of Science and Technology. 
306.Homeland security science investment 
(a)AssessmentThe Secretary of Homeland Security shall conduct an assessment of— 
(1)the development of national capabilities in homeland security science and technology to address basic scientific research needs, which shall— 
(A)identify the most important scientific and technological challenges and priorities for homeland security; 
(B)assess the extent to which the Department of Homeland Security research and development agenda is addressing the challenges and priorities identified under subparagraph (A); 
(C)assess whether the Department is effectively coordinating Federal research and development efforts in homeland security, particularly in the areas identified under subparagraph (A); 
(D)assess the extent to which the agenda of the Department for basic research ensures that the Nation undertakes appropriate science investments to meet the long-term homeland security needs of the Nation, and recommend the extent to which such investments should be undertaken; and 
(E)identify the criteria used for setting the optimal level of investment in basic research; and 
(2)the methods used by the Directorate of Science and Technology for the prioritization of science and technology projects among, and within, research portfolios, including the selection and execution of such projects, which shall— 
(A)evaluate the process by which the Directorate obtains classified and unclassified threat and vulnerability information, and how that information is used to inform decisions on resource and funding allocations; 
(B)evaluate the usefulness of following a cost/benefit analysis to allocate funding among those portfolios and Directorate components; and 
(C)evaluate the current methodology for selecting, funding, and awarding homeland security science programs at the national laboratories and academic institutions, and whether optimal use of such laboratories and institutions is being made. 
(b)DeadlineNot later than one year after the date of enactment of this Act, the Secretary shall transmit to the Congress the findings of the Department’s assessment under subsection (a), including recommendations for improvements where necessary. 
307.Cybersecurity training programs and equipment 
(a)In generalThe Secretary of Homeland Security, acting through the Assistant Secretary for Cybersecurity, may establish, in conjunction with the National Science Foundation, a program to award grants to institutions of higher education (and consortia thereof) for— 
(1)the establishment or expansion of cybersecurity professional development programs; 
(2)the establishment or expansion of associate degree programs in cybersecurity; and 
(3)the purchase of equipment to provide training in cybersecurity for either professional development programs or degree programs. 
(b)Roles 
(1)Department of Homeland SecurityThe Secretary, acting through the Assistant Secretary for Cybersecurity and in consultation with the Director of the National Science Foundation, shall establish the goals for the program established under this section and the criteria for awarding grants under the program. 
(2)National Science FoundationThe Director of the National Science Foundation shall operate the program established under this section consistent with the goals and criteria established under paragraph (1), including soliciting applicants, reviewing applications, and making and administering grant awards. The Director may consult with the Assistant Secretary for Cybersecurity in selecting awardees. 
(3)FundingThe Secretary shall transfer to the National Science Foundation the funds necessary to carry out this section. 
(c)Grant awards 
(1)Peer reviewAll grant awards under this section shall be made on a competitive, merit-reviewed basis. 
(2)FocusIn making grant awards under this section, the Director shall, to the extent practicable, ensure geographic diversity and the participation of women and underrepresented minorities. 
(3)PreferenceIn making grant awards under this section, the Director shall give preference to applications submitted by consortia of institutions to encourage as many students and professionals as possible to benefit from this program. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for carrying out this section $3,700,000 for fiscal year 2005. 
(e)DefinitionsIn this section, the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
308.Joint development of counterterrorism and homeland security technologies, products, and services 
(a)AuthorizationFor the purpose of jointly developing counterterrorism and homeland security technologies, products, and services, the Secretary of Homeland Security may enter into agreements or partnerships with foreign governments that are allies of the United States in the war on terrorism and have extensive experience in counterterrorism activities, including the Government of Israel and the Government of the United Kingdom. 
(b)FundingOf the amounts appropriated for programs administered by the Directorate of Science and Technology of the Department of Homeland Security for fiscal year 2005, there is authorized up to $20,000,000 to carry out this section. 
309.Geospatial information 
(a)Coordination of geospatial informationWith respect to geospatial technology, and interoperability of such technology, the Secretary of Homeland Security shall— 
(1)identify the homeland security-related geospatial information needs of the Department of Homeland Security; 
(2)evaluate the geospatial information gathering activities of the Directorates of the Department, and take appropriate actions to enhance information sharing, integration, or consolidation with respect to such activities within the Department; 
(3)evaluate geospatial technologies, including information, data, systems, services, hardware, and software, that are utilized by or available to the Department; 
(4)evaluate whether geospatial information collected under projects for which the Department has provided grant funds is available to the Department; 
(5)ensure that the Department is participating in and coordinating with the Federal Geographic Data Committee and other similar entities; 
(6)identify the homeland security-related geospatial information that is being collected by other Federal agencies, and evaluate its usefulness to the Department; 
(7)coordinate geospatial information sharing processes between the Department and other Federal, State, and local agencies; and 
(8)to the extent practicable, utilize commercial geospatial data and services to meet the geospatial information needs of the Department or to supplement the geospatial activities of the Department and its directorates. 
(b)Geospatial Management OfficeThe Secretary of Homeland Security shall establish a Geospatial Management Office. The head of such office shall be the Geospatial Information Officer, who shall be responsible for coordinating the geospatial information activities of the Department of Homeland Security, with support and assistance from other Directorates and offices within the Department. 
(c)Defined termsAs used in this subsection: 
(1)Geospatial informationThe term geospatial information means graphical or digital data depicting natural or manmade physical features, phenomena, or boundaries of the earth and any information related thereto, including surveys, maps, charts, remote sensing data, and images. 
(2)Geospatial technologyThe term geospatial technology means any technology utilized by analysts, specialists, surveyors, photogrammetrists, hydrographers, geodesists, cartographers, architects, or engineers for the collection, storage, retrieval, or dissemination of geospatial information, including global satellite surveillance systems, global position systems (GPS), geographic information systems (GIS), mapping equipment, geocoding technology, and remote sensing devices. 
310.Interoperable communications 
(a)Coordination of public safety interoperable communications programsThe Secretary of Homeland Security shall establish a program to enhance public safety interoperable communications at all levels of government. Such program shall— 
(1)establish a comprehensive national approach to achieving public safety interoperable communications; 
(2)coordinate with other Federal agencies in carrying out paragraph (1); 
(3)develop, in consultation with other appropriate Federal agencies and State and local authorities, an appropriate baseline of communications interoperability for Federal, State, and local public safety agencies; 
(4)accelerate, in consultation with other Federal agencies, including the National Institute of Standards and Technology, the private sector, and nationally recognized standards organizations as appropriate, the development of national voluntary consensus standards for public safety interoperable communications; 
(5)encourage the development of flexible and open architectures, with appropriate levels of security, for short-term and long-term solutions to public safety communications interoperability; 
(6)assist other Federal agencies in identifying priorities for research, development, and testing and evaluation with regard to public safety interoperable communications; 
(7)identify priorities within the Department for research, development, and testing and evaluation with regard to public safety interoperable communications; 
(8)establish coordinated guidance for Federal grant programs for public safety interoperable communications; 
(9)provide technical assistance to State and local public safety agencies regarding planning, acquisition strategies, interoperability architectures, training, and other functions necessary to achieve public safety communications interoperability; 
(10)develop and disseminate best practices to improve public safety communications interoperability; and 
(11)develop appropriate performance measures and milestones to systematically measure the Nation’s progress towards achieving public safety communications interoperability, including the development of national voluntary consensus standards. 
(b)Office of Public Safety Interoperable Communications 
(1)EstablishmentThe Secretary may establish an Office of Public Safety Interoperable Communications to carry out this section. 
(2)Applicability of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to advisory groups established and maintained by the Office. 
(c)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall report to the Congress on Department of Homeland Security plans for accelerating the development of national voluntary consensus standards for public safety interoperable communications, a schedule of milestones for such development, and achievements of such development. 
311.Technology development and transfer 
(a)Transfer programSection 313 of the Homeland Security Act of 2002 (6 U.S.C. 193) is amended— 
(1)by adding at the end of subsection (b) the following new paragraph: 
 
(6)The establishment of a homeland security technology and equipment transfer program to facilitate the identification, modification, and commercialization of technology and equipment for use by Federal, State, and local governmental agencies, emergency response providers, and the private sector.; 
(2)by redesignating subsection (c) as subsection (d); and 
(3)by inserting after subsection (b) the following new subsection: 
 
(c)Technology transfer programIn developing the program described in subsection (b)(6), the Secretary, acting through the Under Secretary for Science and Technology, shall— 
(1)in consultation with the Under Secretary for Emergency Preparedness and Response and the Director of the Office for Domestic Preparedness, on an ongoing basis— 
(A)conduct surveys and reviews of available appropriate technologies that have been developed, tested, evaluated, or demonstrated by the Department, other Federal agencies, or the private sector, and that may be useful in assisting Federal, State, and local governmental agencies, emergency response providers, or the private sector to prevent, prepare for, or respond to acts of terrorism; 
(B)conduct or support tests, evaluations, or demonstrations as appropriate of technologies identified under subparagraph (A), including any necessary modifications to such technologies for counterterrorism use; and 
(C)communicate to Federal, State, and local governmental agencies, emergency response providers, or the private sector the availability of such technologies for counterterrorism use; and 
(2)in support of the activities described in paragraph (1)— 
(A)consult with Federal, State, and local emergency response providers; 
(B)consult with government and nationally recognized standards organizations as appropriate; 
(C)enter into agreements and coordinate with other Federal agencies as the Secretary determines appropriate, in order to maximize the effectiveness of such technologies or to facilitate commercialization of such technologies; and 
(D)consult with existing technology transfer programs and Federal and State training centers that test, evaluate, and transfer military and other technologies for use by emergency response providers.. 
(b)ReportNot later than one year after the date of enactment of this Act, the Under Secretary for Science and Technology shall transmit to the Congress a description of the progress the Department has made in implementing the provisions of section 313 of the Homeland Security Act of 2002, as amended by this Act, including a description of the process used to review unsolicited proposals received as described in subsection (b)(3) of such section. 
(c)Savings ClauseNothing in this section (including the amendments made by this section) shall be construed to alter or diminish the effect of the limitation on the authority of the Secretary of Homeland Security under section 302(4) of the Homeland Security Act of 2002 (6 U.S.C. 182(4)) with respect to human health-related research and development activities. 
IVCritical Infrastructure Protection 
401.Liberty Shield Award for Innovation and Excellence in Critical Infrastructure Protection 
(a)In generalTitle II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following: 
 
EMiscellaneous 
251.Liberty Shield Award for Innovation and Excellence in Critical Infrastructure Protection 
(a)EstablishmentThere is hereby established the Liberty Shield Award for Innovation and Excellence in Critical Infrastructure Protection, which shall be evidenced by a medal of such design, materials, and inscriptions as the Secretary may prescribe. 
(b)Making and presentation of award 
(1)In generalThe President (on the basis of recommendations received from the Secretary), or the Secretary, shall periodically make the award to companies and other organizations that in the judgment of the President or the Secretary significantly enhance the security of critical infrastructure through implementing innovative solutions, improvements, or practices, creating a competitive atmosphere for industry to adopt the most comprehensive homeland security solutions and systems, and that as a consequence are deserving of special recognition. 
(2)PresentationThe presentation of the award shall be made by the President or the Secretary with such ceremonies as the President or the Secretary may consider proper. 
(3)Publication and use of awardAn organization to which an award is made under this section may publicize its receipt of such award and use the award in its advertising. 
(4)Limitation on eligibilityAn organization to which an award is made under this section shall be ineligible to receive another such award in the same category for a period of 5 years. 
(c)Categories of awards 
(1)In generalSubject to paragraphs (2), (3), and (4), separate awards shall be made to qualifying organizations in each of the following categories: 
(A)Cyber infrastructure. 
(B)Physical infrastructure. 
(C)Human capital. 
(D)Innovative approaches to infrastructure independency. 
(2)Modification of categoriesThe Secretary may at any time expand, subdivide, or otherwise modify the list of categories under paragraph (1), and may establish separate awards for small businesses, units of government, or other organizations upon a determination that the objectives of this section would be better served thereby. 
(3)Limitation on number of awards in categoryNot more than two awards may be made within any category in any year, unless the Secretary determines that a third award is merited due to extraordinary circumstances. 
(d)Criteria for qualification 
(1)In generalAn organization may qualify for an award under this section only if it— 
(A)applies to the Secretary, in writing, for the award; 
(B)permits a rigorous evaluation of the way in which its business and other operations have implemented innovative solutions, improvements, or practices to secure critical infrastructure; 
(C)agrees to share its experience to assist other American organizations improve their implementation of solutions, improvements, or practices to secure critical infrastructure; and 
(D)meets such requirements and specifications as the Secretary, after receiving recommendations from the board of examiners established under paragraph (5), determines to be appropriate to achieve the objectives of this section. 
(2)Evaluation by Board of examinersIn applying subparagraph (1)(B) with respect to any organization, the Secretary shall rely upon an intensive evaluation by a competent board of examiners that reviews the evidence submitted by the organization and, through a site visit, verifies the effectiveness of and the accuracy of claims regarding the innovative solutions, improvements, or practices to secure critical infrastructure. 
(3)Use of nonprofit entities 
(A)In generalThe Secretary may, under appropriate contractual arrangements, carry out the responsibilities under subparagraphs (A) and (B) of paragraph (1) through one or more broad-based nonprofit entities that are leaders in the field of critical infrastructure and that have a history of public or government service. 
(B)Board of examinersThe Secretary shall appoint a board of examiners for the award, consisting of at least 5 persons selected for their preeminence in the field of infrastructure protection. 
(e)Information and technology transfer programThe Secretary shall ensure that all program participants receive the complete results of their audits as well as detailed explanations of all suggestions for improvements. The Secretary also shall provide information about the awards and the successful infrastructure protection strategies and programs of the award-winning participants to all participants and other appropriate groups. 
(f)FundingThe Secretary may seek and accept gifts from public and private sources to carry out the program under this section. If additional sums are needed to cover the full cost of the program, the Secretary shall impose fees upon the organizations applying for the award in amounts sufficient to provide such additional sums. The Secretary may use appropriated funds to carry out responsibilities under this Act. 
(g)Small business definedAs used in this section the term small business means a small business concern as defined in section 2 of Public Law 85–539 (15 U.S.C. 632) and implementing regulations of the Administrator of the Small Business Administration.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting at the end of the items relating to title II the following: 
 
 
Subtitle E—Miscellaneous 
Sec. 251. Liberty Shield Award for Innovation and Excellence in Critical Infrastructure Protection. 
402.Sense of Congress regarding private sector participation in the Homeland Security Operations CenterIt is the sense of Congress that the Department of Homeland Security’s Homeland Security Operations Center should increase on-site participation of representatives from the private sector critical infrastructure sectors. 
403.Treatment of global positioning system as critical infrastructureSection 201(d)(5) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(5)) is amended by inserting the civilian Global Positioning System (GPS) infrastructure, after communications systems,. 
404.Coordination of critical infrastructure grantsThe Under Secretary for Information Analysis and Infrastructure Protection and the Director of the Office for Domestic Preparedness shall coordinate their activities and develop mechanisms to— 
(1)ensure that grants related to critical infrastructure protection are consistent with priorities, recommendations, and activities of the Under Secretary for Information Analysis and Infrastructure Protection under section 201(d) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)); and 
(2)track and provide reporting on such grants by recipient, type of activity funded, and critical infrastructure sector addressed. 
405.Critical infrastructure protection awarenessWithin 6 months after the date of the enactment of this Act, the Secretary of Homeland Security shall develop and distribute print, video, and interactive critical infrastructure protection awareness and education materials for emergency response providers (as that term is defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) and owners and operators of such infrastructure, that describe critical infrastructure and its interdependent nature, its implications for local communities, and resources available for responding to critical infrastructure catastrophic events. 
VEmergency Preparedness and Response 
501.Terrorism exercise program requirementsThe Secretary of Homeland Security shall ensure that terrorism preparedness exercises conducted by the Department of Homeland Security and related information and training— 
(1)enhance coordination and preparedness for acts of terrorism at all levels of Federal, State, and local governments and the private sector; 
(2)are— 
(A)multidisciplinary in nature, including, as appropriate, cybersecurity components; 
(B)as realistic as practicable and risk-based; 
(C)evaluated against performance measures and followed by corrective action to solve identified deficiencies; and 
(D)assessed to learn best practices, which shall be shared with appropriate Federal, State, and local personnel and authorities; and 
(3)assist State and local governments with the implementation of exercises that— 
(A)conform to the requirements of paragraph (2); and 
(B)are consistent with any applicable State homeland security strategy or plan. 
502.Grant award notification and distribution 
(a)NotificationWith respect to any grant awarded by the Department of Homeland Security to any local government (as that term is defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)), the Secretary of Homeland Security shall promptly provide notice of the award of such grant, including the name of the recipient and the amount of the award, to the appropriate State government official. 
(b)DistributionIn making any grant targeted to a high-threat, high-density urban area, the Secretary shall ensure, to the maximum extent practicable, that such grants are distributed among the jurisdictions that could reasonably be expected to provide support to the high-threat, high-density urban area following an act of terrorism, including interstate jurisdictions. 
503.Mutual aid programThe Secretary of Homeland Security shall establish a program supporting the development of mutual aid systems for preparedness for and response to acts of terrorism and other emergencies throughout the Nation, by— 
(1)identifying and cataloging existing mutual aid agreements related to preparedness for and response to acts of terrorism and other emergencies at the State and local levels of government; 
(2)disseminating to State and local governments examples of best practices in the development of mutual aid agreements and models of existing mutual aid agreements, including agreements involving interstate jurisdictions; and 
(3)completing an inventory of Federal response capabilities for acts of terrorism and other emergencies, making such inventory available to appropriate Federal, State, and local government officials, and ensuring that such inventory is as current and accurate as practicable. 
504.National preparedness goal 
(a)DeadlineNo later than 120 days after the date of the enactment of this Act, and consistent with the provisions of section 505 of the Homeland Security Act of 2002 (6 U.S.C. 315), the Secretary of Homeland Security shall develop and publish a domestic emergency national preparedness goal, with a particular emphasis on preparedness for acts of terrorism. 
(b)Preparedness goal definedThe national preparedness goal shall— 
(1)establish measurable readiness priorities; 
(2)balance the potential threat and magnitude of acts of terrorism, major disasters, and other emergencies with the resources required to prevent, respond to, and recover from them; 
(3)include readiness metrics and elements to measure achievement of the national preparedness goal; 
(4)include standards for preparedness assessments and strategies; and 
(5)establish a system for assessing the Nation’s overall preparedness to respond to major events, especially those involving acts of terrorism. 
(c)Coordination and consultationIn developing the national preparedness goal, the Secretary shall— 
(1)coordinate with the heads of other appropriate Federal departments and agencies; 
(2)consult with State and local governments, including representatives of a cross section of emergency response provider disciplines; and 
(3)consult with national voluntary consensus standards development organizations. 
(d)SubmissionUpon completion of the national preparedness goal, the Secretary shall submit to the Congress a description of such goal and the coordination and consultation process used to develop it under subsection (c). 
505.Clarification of responsibility for interoperative communications 
(a)Under Secretary for Emergency Preparedness and ResponseSection 502(7) of the Homeland Security Act of 2002 (6 U.S.C. 312(7)) is amended— 
(1)by striking developing comprehensive programs for developing interoperative communications technology, and; and 
(2)by striking such and inserting interoperative communications. 
(b)Office for Domestic PreparednessSection 430(c) of such Act (6 U.S.C. 238(c)) is amended to read as follows: 
(1)in paragraph (7) by striking and after the semicolon; 
(2)in paragraph (8) by striking the period and inserting ; and; and 
(3)by adding at the end the following: 
 
(9)helping to ensure the acquisition of interoperative communication technology by State and local governments and emergency response providers.. 
506.National biodefense strategy 
(a)Strategy 
(1)In generalConsistent with the provisions of section 505 of the Homeland Security Act of 2002 (6 U.S.C. 315) and subsections (a) and (b) of section 304 of such Act (6 U.S.C. 184), the Secretary of Homeland Security, in consultation with the heads of other appropriate Federal agencies, shall develop a comprehensive national biodefense strategy (in this section referred to as the biodefense strategy) for meeting the requirements, responsibilities, and authorities of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), including sections 201(d)(1), 302(2), and 502(3) of such Act, with respect to the biodefense mission of the Department. 
(2)DeadlinesThe Secretary shall— 
(A)develop the biodefense strategy not later than one year after the date of the enactment of this Act; and 
(B)regularly update such strategy as necessary, but not less than every four years. 
(b)ContentsThe biodefense strategy shall set forth the following: 
(1)The objectives, missions, and priorities, including how such objectives, missions, and priorities were established and will be updated. 
(2)A description of the biological threats to and vulnerabilities of the Nation, including a prioritization of such threats in terms of risk. 
(3)A specification of each Federal agency with research and development responsibilities regarding such objectives, missions, and priorities, and a description of such responsibilities. 
(4)A specification of each Federal agency with other responsibilities regarding such objectives, missions, and priorities (including surveillance, threat and risk analysis, and incident response), and a description of such responsibilities. 
(5)The mechanisms by which coordination among the Federal agencies described in paragraphs (3) and (4) will be achieved. 
(6)The role of State and local governments and private sector institutions in the biodefense strategy, as identified by the Federal agencies described in paragraphs (3) and (4) with the responsibility and mission to coordinate and communicate with State and local governments and private sector institutions. 
(7)The mechanisms by which the Federal agencies referred to in paragraph (6) coordinate and communicate with State and local governments and private sector institutions. 
(8)Performance benchmarks to measure progress in achieving the objectives of the biodefense strategy, including a specification of expected timeframes for implementation. 
(c)Other Agency ResponsibilitiesThe Secretary shall obtain the concurrence of the relevant Federal agency head with respect to such other agency’s responsibilities or activities covered by this section. 
(d)SubmissionUpon its completion, the Secretary shall transmit a copy of the biodefense strategy to the Congress in an unclassified form with a classified annex as appropriate. 
507.National strategy to mitigate the radiological and nuclear threat 
(a)Strategy 
(1)In generalConsistent with the provisions of section 505 of the Homeland Security Act of 2002 (6 U.S.C. 315) and subsections (a) and (b) of section 304 of such Act (6 U.S.C. 184), the Secretary of Homeland Security, in consultation with the heads of other appropriate Federal agencies, shall develop a comprehensive national strategy (in this section referred to as the strategy) for meeting the requirements, responsibilities, and authorities of the Department of Homeland Security under the Homeland Security Act of 2002 (including sections 201(d)(1), 302(2), and 502(2) and (3) (6 U.S.C. 121(d)(1), 182(2), and 312(2) and (3))) with respect to mitigating the radiological and nuclear threat. 
(2)DeadlineThe Secretary shall develop the strategy not later than one year after the date of enactment of this Act. 
(b)ContentsThe strategy shall include— 
(1)radiological and nuclear mitigation objectives, missions, and priorities, including a description of how they were established and will be updated; 
(2)a description of the radiological and nuclear threats to and vulnerabilities of the Nation, including a prioritization of such threats in terms of risk; 
(3)a specification of each Federal agency with research and development responsibilities regarding such objectives, missions, and priorities, and a description of such responsibilities; 
(4)a specification of each Federal agency with other responsibilities regarding such objectives, missions, and priorities (including surveillance, threat and risk analysis, and incident response), and a description of such responsibilities; 
(5)the mechanisms by which coordination among the Federal agencies specified in paragraphs (3) and (4) will be achieved; and 
(6)performance benchmarks to measure progress in achieving the strategy, including a specification of expected timeframes for implementation. 
(c)Other Agency ResponsibilitiesThe Secretary shall obtain the concurrence of the relevant Federal agency head with respect to such other agency’s responsibilities or activities covered by this section. 
(d)SubmissionUpon its completion, the Secretary shall transmit a copy of the strategy to the Congress in an unclassified form, with a classified annex as appropriate. 
VISecurity enforcement and investigations 
601.Plan for enhanced coordination and interoperability of maritime and airborne homeland security assets 
(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall develop and submit to the appropriate congressional committees (as that term is defined in section 2 of the Homeland Security Act of 2002 (6 U.S.C. 101)) a plan to ensure— 
(1)coordination of the operational planning and deployment of the maritime and airborne assets of the Directorate of Border and Transportation Security that are used for homeland security purposes in order to enhance mission capacity, improve efficiency of operations, and reduce duplication of efforts; 
(2)coordination of the modernization plans of the assets described in paragraph (1) in order to enhance mission capacity, improve efficiency of operations, and reduce duplication of efforts; 
(3)coordination of the maintenance and repair capacity of the assets described in paragraph (1) in order to enhance mission capacity, improve efficiency of operations, and reduce duplication of efforts; 
(4)interoperable communication systems among the Department of Homeland Security’s maritime and airborne assets that are used for homeland security purposes, to the extent practicable, in order to enhance mission capacity, improve efficiency of operations, and reduce duplication of efforts; and 
(5)sharing of maritime information relating to vessels, crew, passengers, cargo, and cargo shippers among the appropriate elements of the Department of Homeland Security. 
(b)Relationship with the Coast GuardTo the extent permitted by section 888 of the Homeland Security Act of 2002 (6 U.S.C. 468), the plan shall consider whether there are additional opportunities for enhanced coordination between the maritime and airborne assets within the Directorate of Border and Transportation Security Directorate and those of the Coast Guard. 
602.Access to border and transportation security informationThe Secretary of Homeland Security shall take any action necessary and appropriate to ensure— 
(1)that all appropriate personnel of the Directorate of Border and Transportation Security can promptly access and receive law enforcement and intelligence information contained in all databases utilized by the Directorate; 
(2)the prompt transmittal of information between entities of the Directorate and the Directorate for Information Analysis and Infrastructure Protection and any other entity of the Department prescribed by the Secretary; and 
(3)that all actions taken under this section are consistent with the Secretary’s Department-wide efforts to ensure the compatibility of information systems and databases pursuant to section 102(b)(3) of the Homeland Security Act of 2002 (6 U.S.C. 112(b)(3)). 
603.Combined enrollment centers for expedited inspection programs 
(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Homeland Security shall initiate a pilot program under which the Department shall establish not less than 2 combined enrollment centers at locations away from United States ports of entry for programs that permit participants to receive expedited inspection at designated ports of entry. 
(b)AllocationOf the combined enrollment centers established under subsection (a), at least 1 shall serve the northern border of the United States and at least 1 shall serve the southern border of the United States. 
604.Expedited inspection program use at multiple ports of entryNot later than 18 months after the date of the enactment of this Act, the Secretary of Homeland Security shall permit individuals holding a valid identification card issued under a program that permits participants to receive expedited inspection at designated ports of entry to use such card at any port of entry at which such program is operating. 
VIIDepartmental Management and operations 
701.Assignment of management responsibilities to Deputy Secretary; establishment of additional officer 
(a)Management responsibilitiesSection 701 of the Homeland Security Act of 2002 (6 U.S.C. 341) is amended as follows: 
(1)by striking the heading and inserting the following: 
 
701.Management responsibilities. 
(2)In subsection (a) by striking Under Secretary for Management and inserting Deputy Secretary. 
(3)In subsection (a) by striking paragraph (7), by redesignating paragraphs (1) through (11) in order as paragraphs (6) through (14), and by inserting before paragraph (4) (as so redesignated) the following: 
 
(1)Oversight, integration, and coordination of departmental operations, policies, programs, functions, and systems to promote organizational effectiveness, accountability and efficiency. 
(2)Strategic planning, development of measurable implementation goals, and establishment of resource allocation priorities, including preparation of the annual Future Years Homeland Security Program under section 874. 
(3)Development and tracking of performance measures and metrics relating to the responsibilities and missions of the Department. 
(4)Ensuring effective and timely information sharing within the Department and between the Department and other Federal agencies, State and local governments, and the private sector. 
(5)Establishment of clearly defined roles and responsibilities within the Department, and between the Department and other Federal agencies, and ensuring necessary cooperation between the Department and other Federal agencies, State and local governments, and the private sector.. 
(4)In subsection (b) by striking Under Secretary for Management each place it appears and inserting Deputy Secretary. 
(b)ReportFor each of the first 3 fiscal years beginning after the date of the enactment of this Act, the Secretary of Homeland Security shall include as part of the annual program performance report for the Department of Homeland Security under section 1116 of title 31, United States Code, a separate, comprehensive review setting forth the following: 
(1)The significant management accomplishments achieved by the Department with respect to each of the management responsibilities set forth in section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341). 
(2)The significant management challenges identified by the Secretary with respect to each of the management responsibilities set forth in section 701 of the Homeland Security Act of 2002 (6 U.S.C. 341). 
(3)Plans and strategies, including the establishment of performance indicators or performance goals, to address such significant management challenges identified by the Secretary. 
(4)Plans and strategies, including the establishment of performance indicators or performance goals, for achieving integration, consolidation, and efficiencies in policies, programs, and functions across the Department. 
(c)Chief Acquisition OfficerSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended by redesignating subsection (e) as subsection (f), and by inserting after subsection (d) the following: 
 
(e)Chief Acquisition OfficerThere shall be in the Department a Chief Acquisition Officer as provided in section 16 of Office of Federal Procurement Policy Act (41 U.S.C. 414).. 
(d)Chief Human Capital OfficerSection 704 of the Homeland Security Act of 2002 (6 U.S.C. 344) is amended to read as follows: 
 
704.Chief Human Capital OfficerThe Chief Human Capital Officer appointed under section 103(d)(3) shall report to the Secretary, or to any other official of the Department, as the Secretary may direct. The Chief Human Capital Officer— 
(1)shall assess the ability of Department personnel to fulfill the Department’s missions, and oversee the implementation of effective recruitment and retention efforts across the Department; 
(2)shall ensure that all employees of the Department are informed of their rights and remedies under chapters 12 and 23 of title 5, United States Code, by— 
(A)participating in the 2302(c) Certification Program of the Office of Special Counsel; 
(B)achieving certification from the Office of Special Counsel of the Department’s compliance with section 2302(c) of title 5, United States Code; and 
(C)informing the Congress of such certification not later than 24 months after the date of enactment of this paragraph; and 
(3)shall perform such other functions as may be required by law or prescribed by the Secretary.. 
(e)Abolishment of under Secretary for Management 
(1)AbolishmentSection 103(a) of the Homeland Security Act of 2002 (6 U.S.C. 113(a)) is amended by striking paragraph (7), and by redesignating paragraphs (8) and (9) as paragraph (7) and (8), respectively. 
(2)Continued serviceNotwithstanding the amendment made by subsection (a), an individual serving as Under Secretary for Management of the Department of Homeland Security immediately before the enactment of this Act may continue to serve in such role at the discretion of the Secretary of Homeland Security. 
(f)Basic pay ratesSection 5315 of title 5, United States Code, is amended by inserting after the item relating to Chief Information Officer, Department of Homeland Security, the following: Chief Acquisition Officer, Department of Homeland Security.. 
702.Additional budget-related submission 
(a)In generalBeginning in fiscal year 2006, and annually thereafter, the Secretary of Homeland Security shall submit to the Congress budget request information for the Department of Homeland Security’s information technology-related spending that is organized by directorate and by Department-wide critical mission area, including the integration of information technology systems to improve departmental operations, management, and information sharing. 
(b)SubmissionThe Secretary shall submit the information under subsection (a) at the same time as the submission of the President’s annual budget request to the Congress. 
703.Congressional notification requirements 
(a)In generalTitle I of the Homeland Security Act of 2002 (6 U.S.C. 111 et seq.) is amended by adding at the end the following: 
 
104.Congressional notification requirements 
(a)In generalThe Secretary shall keep each appropriate congressional committee fully and currently informed of the Department’s activities, including any significant initiative of any directorate, office, or component of the Department, and any significant failure or material delay in implementing any initiative for which notification is required by this subsection. 
(b)Copies of agreements, memoranda, and other instrumentsThe Secretary shall provide promptly to each appropriate congressional committee a copy of any agreement, memorandum, or other instrument that creates or evidences any obligation that is binding on the Department with respect to any other Federal, State, or local department, agency, or other entity, or to any private sector entity, excluding grants, contracts or cooperative agreements. 
(c)Unclassified versions of classified notifications 
(1)In general 
(A)The Secretary may submit any notification required under this section in classified form, if that is necessary in order to provide the information required by this section. 
(B)In carrying out subparagraph (A), the Secretary may submit any classified notification by delivering it to the premises of any committee of the House of Representatives or the Senate that the Speaker of the House or President of the Senate, has determined to have storage facilities appropriate for classified material of such type. 
(2)Unclassified notificationWhen the Secretary submits a classified notification pursuant to paragraph (1), the Secretary shall provide to each appropriate congressional committee, at the same time the Secretary provides any classified notification to such committees under this section, a notification in an unclassified form containing as much of the substance of such classified notification as can be provided in an unclassified format. 
(3)Prompt submissionIf providing a notification in an unclassified form under paragraph (2) would delay the Secretary’s submission of the notification, the Secretary shall submit the unclassified notification required by paragraph (2) as soon as practicable after submission of the classified notification to which it relates. 
(d)Sense of CongressNotwithstanding the requirements of subsections (a) through (c), it is the sense of the Congress that senior officials of the Department should routinely consult with the appropriate congressional committees prior to adopting any significant initiative to implement the statutory responsibilities of the Department. 
(e)Significant initiative definedAs used in this section, the term significant initiative— 
(1)means any new or largely unprecedented program, activity, or system of the Department or any significant expansion of an existing program, activity, or system, that implements any of the Department’s responsibilities under this Act or any other legally binding mandate; and 
(2)includes any agreement, joint venture, or cooperative arrangement the Department enters into in order to carry out any aspect of the statutory mission of the Department, or to provide material assistance to any other Federal, State, or local government entity in discharging that entity’s homeland security-related responsibilities.. 
(b)Clerical amendmentThe table of contents in Section 1(a) of such Act is amended by inserting after the item relating to section 103 the following: 
 
 
Sec. 104. Congressional notification requirements. 
VIIITechnical Corrections and Miscellaneous Provisions 
801.Technical correction relating to definition of critical infrastructure informationSection 212(3) of the Homeland Security Act of 2002 (6 U.S.C. 131(3)) is amended in the matter preceding subparagraph (A) by inserting , including such information regarding after protected systems. 
802.Clarification of pay level for Director of Bureau of Citizenship and Immigration ServicesSection 451(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 271(a)(2)) is amended by— 
(1)inserting and after the semicolon in subparagraph (A); 
(2)striking ; and in subparagraph (B) and inserting a period; and 
(3)striking subparagraph (C). 
803.Director of United States Secret Service 
(a)Director of the Secret ServiceSection 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended— 
(1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following: 
 
(D)Director of the Secret ServiceTo assist the Secretary in the performance of the Secretary’s functions, there is a Director of the Secret Service, who shall be appointed by the President, and who shall report directly to the Secretary.. 
(b)Conforming amendmentSubsection (e) of section 103 of such Act (as redesignated by subsection (a)(1) of this section) is amended— 
(1)by striking paragraph (1); and 
(2)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively. 
804.Technical correction renaming the National Imagery and Mapping AgencySection 201 of the Homeland Security Act of 2002 (6 U.S.C. 121) is amended— 
(1)in subsection (f)(2)(E), by striking National Imagery and Mapping Agency and inserting National Geospatial-Intelligence Agency; and 
(2)in subsection (h), by striking 401(a) and inserting 401a(4). 
805.No effect on authority of Inspector GeneralNothing in this Act shall affect the authority of the Inspector General of the Department of Homeland Security under the Inspector General Act of 1978 (5 App. U.S.C.) to carry out the functions of the Inspector General under that Act. 
IXAuthorization of appropriations 
901.Department of Homeland SecurityThere is authorized to be appropriated for the Department of Homeland Security $31,999,941,000 for fiscal year 2005. 
902.Departmental management and operationsOf the amount authorized under section 901, there is authorized for departmental management and operations, including management and operations of the Office for State and Local Government Coordination and Preparedness, $4,709,105,000, of which up to $50,000,000 may be appropriated for the Office for Domestic Preparedness for carrying out the purposes of the Metropolitan Medical Response System. 
903.Information analysis and infrastructure protectionOf the amount authorized under section 901, there is authorized for information analysis and infrastructure protection programs and activities $854,576,000. 
904.Science and technologyOf the amount authorized under section 901, there is authorized for science and technology programs and activities $1,132,299,000. 
905.Security enforcement and investigationsOf the amount authorized under section 901, there is authorized for expenses related to border and transportation security, immigration, and other security and related functions, $19,878,365,000. 
906.Emergency preparedness and responseOf the amount authorized under section 901, there is authorized for emergency preparedness and response programs and activities, $5,425,596,000. 
 
